UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7584



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ALANI OLUSEGUN ARAWOLE,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(CR-97-283-L, CA-00-66-BEL)


Submitted:   February 27, 2004            Decided:   March 31, 2004


Before LUTTIG, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alani Olusegun Arawole, Appellant Pro Se.  Angela R. White,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Alani Olusegun Arawole, a federal prisoner, seeks to

appeal the district court’s order denying relief on his petition

filed under 28 U.S.C. § 2255 (2000).          An appeal may not be taken

from the final order in a § 2255 proceeding unless a circuit

justice or judge issues a certificate of appealability.          28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

for claims addressed by a district court absent “a substantial

showing of the denial of a constitutional right.”                28 U.S.C.

§   2253(c)(2)   (2000).    A   prisoner   satisfies   this    standard   by

demonstrating that reasonable jurists would find both that the

district   court’s   resolution    of   his   constitutional    claims    is

debatable or wrong and that any dispositive procedural rulings by

the district court are also debatable or wrong.         See Miller-El v.

Cockrell, 537 U.S. 322, 338 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 684 (4th Cir. 2001).

We have independently reviewed the record and conclude that Arawole

has not made the requisite showing.           Accordingly, we grant the

motion to file an amended informal brief, deny a certificate of

appealability, and dismiss the appeal.           We dispense with oral

argument   because   the   facts   and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                 DISMISSED


                                   - 2 -